DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 7 March 2022 is acknowledged.
Claims 1, 4, and 10 are amended.  Claims 13-20 are cancelled.  New claims 21-27 are presented.
Accordingly, the present action treats claims 1-12 and 21-27 on the merits.

Response to Arguments
Applicant’s arguments with respect to 35 USC 102 rejections of claims 1 and 2 and 35 USC 103 rejections of claims 2-12 (see pages 6-10 under REMARKS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites a “one-piece inner layer” and a “one-piece outer layer”.  Identification of each of said layers as “one-piece” is not found in the specification.  This objection could be overcome by amending the specification to recite the claimed subject matter.  No new matter should be entered.
Claims 23 and 25 recite an “outer perimeter of the inner layer” and an “outer perimeter of the outer layer”.  Identification of any “perimeter” of any inner or outer layer is not found in the specification.  This objection could be overcome by amending the specification to recite the claimed subject matter.  No new matter should be entered.

Claim Objections
Claim 23 objected to because of the following informalities:  Claim 23 recites “an outer perimeter of the inner layer is coincident with an outer perimeter of the inner layer”.  It is understood this should read instead “an outer perimeter of the inner layer is coincident with an outer perimeter of the outer layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 depends on claim 24, and claim 24 depends on claim 1.  Insofar as claim 1 recites “wherein each of the inner layer and the outer layer having a medial side portion extending in a forefoot region, a midfoot region, and a heel region of the upper, and a lateral side portion extending in the forefoot region, the midfoot region, and the heel region of the upper”, claim 27 is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of applying art, claim 27 is interpreted as if it reads “The article of footwear of claim 25…”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, 8, 10-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over [Koch, US 2013/0031803].

Regarding claim 1:
Koch teaches (Figs. 1-2)
An article of footwear (“footwear article 10”; paragraph 21) comprising: an upper at least partially surrounding an interior volume operative to receive a foot of a wearer, wherein the upper comprises: a one-piece inner layer (“upper 16”; paragraph 21; insofar as it is an upper that is configured to enclose a foot, it is a one-piece layer) and an outer layer (the combined “retaining members 26”; paragraph 26), each of the inner layer and the outer layer having a medial side portion extending in a forefoot region, a midfoot region, and a heel region of the upper, and a lateral side portion extending in the forefoot region, the midfoot region, and the heel region of the upper; wherein the inner layer is disposed between the interior volume and the outer layer, and wherein the outer layer is coupled to the inner layer (insofar as they are parts of the same article of footwear, they are coupled), such that the inner layer and the outer layer define a closed (“retaining members…closes the lateral and medial pockets”; paragraph 37) pocket (“pocket”, paragraph 16 ) therebetween; and an insert (“interchangeable placard 28”; paragraph 25) disposed in the closed pocket between the inner layer and the outer layer, such that the outer layer protrudes outwardly from the inner layer at the closed pocket (insofar as the outer layer is exterior to the inner layer, it protrudes outwardly therefrom); and wherein the outer layer is formed of an at least partially transparent material (“substantially transparent”; paragraph 36), such that the insert is at least partially visible through the outer layer (“retaining members 26 permit the placards 28 to be outwardly visible”; paragraph 36).
Although Koch as embodied in Fig. 1 teaches an outer layer, Koch as embodied in Fig. 1 does not expressly teach the outer layer is a one-piece outer layer.
However, Koch as embodied in paragraphs 41-42 teaches a “heel cover operates to mask or cover additional outward portions of the footwear article 10 which may not be covered by the placards 28”; wherein “stitching may be provided through the heel cover 60 and retaining members 26 but not the lateral and medial portions of the upper 16 to permit the placards 28 to be received with the portions of the lateral and medial pockets which are adjacent to the heel region 23”.  Thus Koch as embodied in paragraphs 41-42 teaches a one-piece outer layer (i.e. the combined lateral retaining member 26, a heel cover 60, and medial retaining member 26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Koch as embodied in Fig. 1 to comprise the heel region stitched to the retaining members, as in Koch paragraphs 41-42, thus arriving at a one-piece outer layer, in order to mask or cover additional outward portions of the footwear article which may not be covered by the placards and to permit the placards to be received within the portions of the lateral and medial pockets adjacent the heel region, as taught by Koch (paragraphs 41-42).
Regarding claim 2:
The modified Koch teaches the article of footwear of claim 1, as set forth above.
Koch further teaches wherein the insert has an outer insert surface, wherein a graphic (“A user may design or purchase a plurality of different placards 28 having different images”; paragraph 25) is applied to the outer insert surface and is at least partially visible through the outer layer (refer to Fig. 1 showing a graphic at least partially visible through the outer layer)

Regarding claim 5:
The modified Koch teaches the article of footwear of claim 1, as set forth above.
Koch further teaches wherein the insert has an inner insert surface, an outer insert surface, and an insert thickness defined between the inner insert surface and the outer insert surface (insofar as it is a placard as drawn and described, it has said surfaces and said thickness), wherein the inner insert surface is coupled to the inner layer and the outer insert surface abuts the outer layer (insofar as Koch teaches “holes 29” of the insert “are configured to receive” the lace of the shoe (paragraph 30), and the lace closes the pocket (“passage of the fixing member through the retaining members 26 also closes the lateral and medial pockets”; paragraph 37), Koch teaches the inner insert surface is coupled to the inner layer when and the outer insert surface abuts the outer layer when the pocket is closed), such that the outer layer is spaced apart from the inner layer by the insert thickness throughout the closed pocket (insofar as the pocket accommodates the insert, the outer layer is spaced apart from the inner layer by at least the insert thickness throughout the pocket that accommodates it).




Regarding claim 6:
The modified Koch teaches the article of footwear of claim 5, as set forth above.
Koch further teaches wherein the outer layer and the insert are not fixed to one another (insofar as the placard is “interchangeable” (paragraph 25); thus the outer layer and the insert are not fixed to one another in the sense that the insert is outside of the pocket when removed therefrom)

Regarding claim 8:
The modified Koch teaches the article of footwear of claim 5, as set forth above.
Koch further teaches wherein: the outer layer is selectively coupled to the inner layer at a plurality of bonded areas (“stitching 27”; paragraph 33; stitching is present at “lower edge of the retaining members 26” and “upward adjacent to the toe cap” (as described in paragraph 33 and shown in Fig. 1), thus at a plurality of bonded areas); and the plurality of bonded areas defines the closed pocket, such that the closed pocket is enclosed by the bonded areas

Regarding claim 10:
The modified Koch teaches the article of footwear of claim 8, as set forth above.
Koch further teaches wherein: the closed pocket is one of a plurality of closed pockets defined by the inner layer and the outer layer, such that each of the closed pockets is disposed between the inner layer and the outer layer; the insert is one of a plurality of inserts; and each of the plurality of inserts is disposed in a different one of the closed pockets.
Koch as embodied in Fig. 1 does not expressly teach 4 each of the closed pockets is enclosed by the bonded areas because the view of Fig. 1 does not show where stitching of the opposing side of the shoe.  However, Koch as embodied in Fig. 5 does show stitching on both sides of the shoe.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Koch as embodied in Fig. 1 such that it has stitching on both sides of the shoe in order to arrive at the predictable result of a symmetrical shoe that performs similarly at retaining interchangeable placards on either side of the shoe.
In adopting the modification, one would arrive at modified bonded areas: two bonded areas on the visible side of the shoe in Fig. 1 and two bonded areas on the opposing side, the side that is not visible.  Each pocket would be enclosed by the bonded areas (i.e. the visible side’s pocket enclosed by the two bonded areas of the visible side and the opposing side’s pocket enclosed by the two bonded areas of the opposing side).

Regarding claim 11:
The modified Koch teaches the article of footwear of claim 10, as set forth above.
Koch further teaches the closed pockets have a plurality of predefined shapes; and wherein each of the inserts has an outer perimeter that corresponds with a respective one of the predefined shapes (“The shape of the lateral and medial pockets generally correspond to the shape of the placards 28”; paragraph 35; see also Fig. 1).
Koch as embodied in Fig. 1 does not expressly teach the closed pockets have a plurality of different predefined shapes.
However, Koch teaches (paragraph 72) “different sheets of placard substrate material may be made available for sale with different sizes of placard outlines thereon”.  Thus Koch teaches different predefined shapes (i.e. sizes) of inserts.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the closed pockets of the modified Koch such that they have a plurality of predefined shapes in order to accommodate different two sizes of different placards on the footwear.  One would be motivated to adopt this modification insofar as Koch teaches the desirability of footwear customization (paragraph 3).

Regarding claim 12:
The modified Koch teaches the article of footwear of claim 11, as set forth above.
Koch further teaches further comprising: a sole structure (“outsole 13”; paragraph 21) fixedly attached to the upper and underlying the interior volume; and wherein the closed pockets are disposed in at least one of a lateral side, a medial side, (“lateral and medial pockets”; paragraph 33; see also Fig. 1) or a vamp of the upper.

Regarding claim 21:
The modified Koch teaches the article of footwear of claim 1, as set forth above.
Koch further teaches wherein each of the inner layer and the outer layer define a vamp.
(Insofar as the layers extend into the forefoot region and the midfoot region on each of the lateral side and the medial side of the upper, they define a vamp, wherein a vamp is “The upper front part of a boot or shoe”; https://www.lexico.com/en/definition/vamp; 2nd noun definition.)

Regarding claim 22:
The modified Koch teaches the article of footwear of claim 1, as set forth above.
Koch further teaches wherein each of the inner layer and the outer layer define a throat opening at the interior volume.  See annotated Fig. 1-a below.

    PNG
    media_image1.png
    708
    991
    media_image1.png
    Greyscale

Regarding claim 23:
The modified Koch teaches the article of footwear of claim 1, as set forth above.
Koch further teaches wherein an outer perimeter of the inner layer is coincident with an outer perimeter of the inner layer insofar as the layers are joined at a common perimeter by stitching 27.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over [Koch, US 2013/0031803] in view of [Meschter, US 2005/0282454].
Regarding claim 3:
The modified Koch teaches the article of footwear of claim 1.
Koch does not expressly teach wherein the insert is comprised of a compressible foam material.
However, Meschter teaches that “The middle layer of the conventional upper may be formed from a lightweight polymer foam material that provides cushioning and protects the foot from objects that may contact the upper” [0009].  Accordingly, Meschter teaches material between an inner layer and an outer layer comprising compressible (i.e. “provides cushioning”) foam and a motivation “protects the foot from objects that may contact the upper” for adopting such material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the compressible foam material of Meschter as the material for the insert of the modified Koch in order to create an improved article, one better capable of protecting the foot from objects that may contact the upper, as taught by Meschter ([0009]).

Regarding claim 4:
	Koch in view of Meschter teaches the article of footwear of claim 3, as set forth above.
	Koch does not expressly teach wherein the compressible foam material is Ethylene-Vinyl Acetate (EVA) foam.
	However, in further view of Meschter, Meschter teaches the use of Ethylene-Vinyl Acetate (EVA) foam in footwear “a polymer foam, such as ethylvinylacetate” [0031].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Koch in view of Meschter, which comprises a compressible foam material, by electing to use the EVA foam of Meschter as the material of construction of said compressible foam.  One would have been motivated to adopt the EVA foam insofar as Meschter teaches EVA as one of two common foam materials used in footwear, and one would be motivated to utilize materials which would be reasonably expected to be readily available and in-inventory at a shoe manufacturing location.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over [Koch, US 2013/0031803] in view of [Iverson, US 5,359,790].
The modified Koch teaches the article of footwear of claim 5, as set forth above.
Koch teaches “Other methods than stitching for attaching the retaining members 26 to the upper 16 may be used, such as using an appropriate adhesive or glue” (paragraph 35).  Thus Koch expressly teaches adhesive and therefore a layer coupled to the inner insert surface, wherein the layer is configured to adhere the insert to an outer surface of the inner layer.
Although Koch teaches said adhesive, Koch does not expressly teach the upper further comprising: a hot melt layer coupled to the inner insert surface, and wherein the hot melt layer is configured to adhere the insert to an outer surface of the inner layer.
However, Iverson teaches an insert (“display panel 16”; col. 3 line 62) whose securement to a shoe is achieved by “attaching it” to an inner layer (“attachment panel 20”) “by utilizing a heat sealing adhesive” (col. 5 lines 47-48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the adhesive of the modified Koch with the hot melt adhesive of Iverson; this is a simple substitution of one known element for another to obtain the predictable result of a durably secured insert to the shoe.
In adopting the modification taught by Iverson, one would arrive at the claimed limitations insofar as the modified hot melt adhesive would be coupled to the inner insert surface and configured to adhere the insert to an outer surface of the inner layer in the same manner that the “adhesive or glue” of Koch is so coupled and configured as described in paragraph 35 of Koch.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over [Koch, US 2013/0031803] in view of [Pallera, US 5,839,211].
The modified Koch teaches the article of footwear of claim 8, as set forth above.
Koch does not expressly teach the upper further comprising: a hot melt layer coupled to an inner surface of the outer layer at the bonded areas, and wherein the hot melt layer is configured to adhere an outer surface of the inner layer to the inner surface of the outer layer at the bonded areas.
Rather, the bonded areas of Koch are attached by stitching.
Koch at least suggests attachment by an adherent layer: “Other methods than stitching for attaching the retaining members 26 to the upper 16 may be used, such as using an appropriate adhesive or glue” (paragraph 35).
However, Pallera teaches an article of footwear comprising a closed pocket and inner and outer layers wherein a hot melt layer coupled to an inner surface of the outer layer at bonded areas, and wherein the hot melt layer is configured to adhere an outer surface of the inner layer to the inner surface of the outer layer at the bonded areas (the inner and outer layers are bonded by “heat sealing” (col. 2 line 30; see also col. 2 line 23)).  The heat sealing process results in a hot melt layer that adheres the outer surface of the inner layer to the inner surface of the outer layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of the modified Koch by practicing a simple substitution of the hot melt layer coupled to an inner surface of the outer layer at the bonded areas, and wherein the hot melt layer is configured to adhere an outer surface of the inner layer to the inner surface of the outer layer at the bonded areas of Pallera for the stitching of Koch to obtain the predictable result of having a closed pocket that is durably secured to the footwear.

Claims 24-26 and 27 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over [Koch, US 2013/0031803] in view of [Katz, US 2010/0199521].
Regarding claim 24:
The modified Koch teaches the article of footwear of claim 1.
Koch does not expressly teach wherein an interior surface of the outer layer is preformed to define a recess, an exterior surface of the outer layer extends outwardly at the recess, and the insert is disposed in the recess.
However, Katz teaches (Figs. 1 and 1A) a pocket for footwear that accommodates an insert (“insert 9A”; paragraph 21) wherein an interior surface (see annotated Fig. 1A – a) of an outer layer (the combined elements 8A and 8C; i.e. “transparent layer 8A” and “rolled edge portions 8C”; paragraph 23) is preformed to define a recess (see annotated Fig. 1A – a), an exterior surface(see annotated Fig. 1A – a)  the outer layer extends outwardly at the recess, and the insert is disposed in the recess.  Refer to annotated Fig. 1A – a:

    PNG
    media_image2.png
    470
    838
    media_image2.png
    Greyscale


	Katz further teaches the pocket construction allows the pocket to “functionally abut and guide in side edges of the insert arrays 9 …It also separates the layers thereby providing the exact space…within the pouch member for interchangeable insertion and retraction of the designer insert 9A” (paragraph 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Koch such that an interior surface of the outer layer is preformed to define a recess, an exterior surface of the outer layer extends outwardly at the recess, and the insert is disposed in the recess, as in Katz, in order to functionally abut and guide in side edges of inserts and to separate layers and therefore provide space within the pocket for interchangeable insertion and retraction of the insert, as taught by Katz (paragraph 24).

Regarding claim 25:
Koch teaches (Figs. 1-2)
An article of footwear (“footwear article 10”; paragraph 21) comprising: an upper at least partially surrounding an interior volume operative to receive a foot of a wearer, wherein the upper comprises: an inner layer (“upper 16”; paragraph 21; insofar as it is an upper that is configured to enclose a foot, it is a one-piece layer) and an outer layer (the combined “retaining members 26”; paragraph 26), wherein an interior surface of the inner layer is disposed at the interior volume, the inner layer is disposed between the interior volume and the outer layer; wherein an outer perimeter of the inner layer is coincident with an outer perimeter of the outer layer (the layers are joined at a common perimeter by stitching 27); wherein the outer layer is coupled to the inner layer (insofar as they are parts of the same article of footwear, they are coupled), such that the inner layer and the outer layer define a closed (“retaining members…closes the lateral and medial pockets”; paragraph 37) pocket (“pocket”, paragraph 16 ) therebetween; and an insert (“interchangeable placard 28”; paragraph 25) disposed in the closed pocket between the inner layer and the outer layer.
Although Koch teaches inner and outer layers, Koch does not expressly teach:
wherein the outer layer has a preformed recess at an inner surface of the outer layer and protrudes outwardly at the preformed recess, and wherein the inner surface of the outer layer is coupled to an outer surface of the inner layer around the preformed recess such that the inner layer and the outer layer define a closed pocket at the preformed recess between the inner surface of the outer layer and the outer surface of the inner layer.
However, Katz teaches (Figs. 1 and 1A) a pocket for footwear that accommodates an insert (“insert 9A”; paragraph 21) wherein an outer layer (the combined elements 8A and 8C; i.e. “transparent layer 8A” and “rolled edge portions 8C”; paragraph 23) has a preformed recess (see annotated Fig. 1A – b below) and protrudes outwardly at the preformed recess, and wherein an inner surface (see annotated Fig. 1A – b) of the outer layer is coupled (by “stitching 8E”; paragraph 23) to an outer surface (see annotated Fig. 1A – b) of an inner layer (“lower layer 8B”; paragraph 23) around the preformed recess such that the inner layer and the outer layer define a pocket at the preformed recess between the inner surface of the outer layer and the outer surface of the inner layer.

    PNG
    media_image3.png
    376
    838
    media_image3.png
    Greyscale

	Katz further teaches the pocket construction allows the pocket to “functionally abut and guide in side edges of the insert arrays 9 …It also separates the layers thereby providing the exact space…within the pouch member for interchangeable insertion and retraction of the designer insert 9A” (paragraph 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Koch such that it comprises the outer layer has a preformed recess at an inner surface of the outer layer and protrudes outwardly at the preformed recess, and wherein the inner surface of the outer layer is coupled to an outer surface of the inner layer around the preformed recess such that the inner layer and the outer layer define a pocket at the preformed recess between the inner surface of the outer layer and the outer surface of the inner layer, arriving at a modified closed pocket meeting claim limitations, in order to functionally abut and guide in side edges of inserts and to separate layers and therefore provide space within the pocket for interchangeable insertion and retraction of the insert, as taught by Katz (paragraph 24).

Regarding claim 26:
Koch in view of Katz teaches the article of footwear of claim 25, as set forth above.
Koch further teaches wherein the outer layer is formed of an at least partially transparent material (“substantially transparent”; paragraph 36), such that the insert is at least partially visible through the outer layer (“retaining members 26 permit the placards 28 to be outwardly visible”; paragraph 36).



Regarding claim 27:
Koch in view of Katz teaches the article of footwear of claim 25, as set forth above.  
Koch further teaches wherein each of the inner layer and the outer layer having a medial side portion extending in a forefoot region, a midfoot region, and a heel region of the upper, and a lateral side portion extending in the forefoot region, the midfoot region, and the heel region of the upper.
(each of the layers have medial and lateral side portions; each of the layers extend in a forefoot, midfoot, and heel region, as can be seen in Fig. 1 of Koch).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732